
	

113 S2691 IS: Pay for Performance Act
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2691
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Bennet (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To encourage and support partnerships between the public and private sectors to improve our
			 nation’s social programs, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Pay for Performance Act.
		
			2.
			Social Impact Pay for Performance Contracts
			Title XX of the Social Security Act (42 U.S.C. 1397) is amended—
			
				(1)
				in the title heading, by striking to States and inserting and Projects; and
			
				(2)
				by adding at the end the following:
				
					
						C
						Social Impact Pay for Performance Contracts
						
							2051.
							Purposes
							The purposes of this subtitle are the following:
							
								(1)
								To improve the lives of families and individuals in need in the United States by funding social
			 programs that achieve real results.
							
								(2)
								To redirect funds away from programs that, based on objective data, are ineffective, and into
			 programs that achieve demonstrable, measurable results.(3)To ensure Federal funds are used effectively on social services to produce positive outcomes for
			 both service recipients and taxpayers.
							
								(4)
								To establish the use of social impact pay for performance contracts to address some of our Nation’s
			 most pressing
			 problems.
							
								(5)
								To facilitate the creation of public-private partnerships that bundle philanthropic and other
			 private resources with existing public spending to scale up effective
			 social interventions already being implemented by private organizations,
			 non-profits, charitable organizations, and local governments across the
			 country.
							
								(6)
								To bring pay-for-performance to the social services sector, allowing the United States to improve
			 the impact
			 and effectiveness of vital social services programs while redirecting
			 inefficient
			 or duplicative spending.
							
							2052.
							Social impact pay for performance contract application
							
								(a)
								Notice
								Not later than 1 year after the date of the enactment of this subtitle, the Secretary of the
			 Treasury (referred to in this subtitle as the Secretary),
			 in consultation with the Federal Interagency Council on Social Impact Pay
			 for
			 Performance
			 Contracts (established
			 by section 2056), shall publish in the Federal Register a request for
			 proposals from States or local governments for social impact pay for
			 performance
			 contract projects in accordance with this section.
							
								(b)
								Required outcomes for social impact pay for performance contract project
								To qualify as a social impact pay for performance contract project under this subtitle, a project
			 must produce a
			 measurable, clearly defined outcome that results in social benefit and
			 Federal savings through any of the following:
								
									(1)
									Increasing work and earnings by individuals who have been unemployed in the United States for more
			 than 6 consecutive months.
								
									(2)
									Increasing employment and earnings of individuals age 16 to 24.
								
									(3)
									Increasing employment among individuals receiving Federal disability benefits.
								
									(4)
									Reducing the dependence of low-income families on Federal means-tested benefits.
								
									(5)
									Improving rates of high school graduation.
								
									(6)
									Reducing teen and unplanned pregnancies.
								
									(7)
									Improving birth outcomes among low-income families and individuals.
								
									(8)
									Reducing rates of asthma, diabetes, or other preventable diseases among low-income families and
			 individuals.
								
									(9)
									Increasing the proportion of children living in 2-parent families.
								
									(10)
									Reducing incidences of child abuse and neglect.(11)Reducing the number of youth in foster care who are emancipated from care by increasing adoptions,
			 permanent guardianship arrangements, reunification, or placement with a
			 fit and willing relative for children and youth in foster care.(12)Reducing the number of children and youth in foster care residing in group homes, child care
			 institutions, agency-operated foster homes, or other non-family foster
			 homes, unless it is determined that it
			 is in the
			 interest of the child's long-term health, safety, or psychological
			 well-being to not be placed in a family foster home.(13)Reducing recidivism among individuals released from prison.
								
									(14)
									Other measurable outcomes defined by the State or local government that result in positive social
			 outcomes and Federal savings.
								
								(c)
								Feasibility study required
								The notice described in subsection (a) shall require a State or local government to submit a
			 feasibility study for the social impact pay for performance contract
			 project that
			 contains the
			 following information:
								
									(1)
									The outcome goals of the project.
								
									(2)
									A description of each intervention in the project and anticipated outcome of such intervention.
								
									(3)
									Rigorous evidence demonstrating that the intervention can be expected to produce the desired
			 outcomes.
								
									(4)
									The target population that will be served by the project.
								
									(5)
									The expected social benefits to participants who receive the intervention and others who may be
			 impacted.
								
									(6)
									Projected Federal, State, and local government costs and other costs to conduct the project.
								
									(7)
									Projected Federal, State, and local government savings and other savings, including an estimate
			 prepared by the State or local government of the savings to the Federal,
			 State, and local government, on a program-by-program basis and in the
			 aggregate, if the project is implemented and the outcomes are achieved.
								
									(8)
									If savings resulting from the successful completion of the project are estimated to accrue to the
			 State or local government, the likelihood of the State or local government
			 to realize those savings.
								
									(9)
									A plan for delivering the intervention through a social impact pay for performance contract model.
								
									(10)
									A description of the expertise of each service provider that will administer the intervention.
								
									(11)
									An explanation of the experience of the State or local government, the intermediary, or the service
			 provider in raising private and philanthropic capital to fund social
			 service investments.
								
									(12)
									The detailed roles and responsibilities of each entity involved in the project, including any State
			 or local government entity, intermediary, service provider, independent
			 evaluator, investor, or other stakeholder.
								
									(13)
									A summary of the experience of the service provider delivering the proposed intervention or a
			 similar
			 intervention, or a summary demonstrating that the service provider has the
			 expertise necessary to deliver the proposed intervention.
								
									(14)
									A summary of the unmet need in the area where the intervention will be delivered or among the
			 target population who will receive the intervention.
								
									(15)
									The payment terms, the methodology used to calculate outcome payments, the payment schedule, and
			 performance thresholds.
								
									(16)
									The project budget.
								
									(17)
									The project timeline.
								
									(18)
									The criteria used to determine the eligibility of an individual for the project, including how
			 selected populations will be identified, how they will be referred to the
			 project, and how they will be enrolled in the project.
								
									(19)
									The evaluation design.
								
									(20)
									The metrics that will be used to determine whether the outcomes have been achieved and how such
			 metrics will be measured.
								
									(21)
									A summary explaining the independence of the evaluator from the other entities involved in the
			 project and the evaluator’s experience in conducting rigorous evaluations
			 of program effectiveness including, where available, well-implemented
			 randomized controlled trials on the intervention or similar interventions.
								
									(22)
									The capacity of the service provider to deliver the intervention to the number of participants the
			 State or local government proposes to serve in the project.
								
								(d)
								Project intermediary information required
								The feasibility study described in subsection (c) shall also contain the following information
			 about the intermediary for the social impact pay for performance contract
			 project
			 (whether the
			 intermediary is the service provider or other entity):
								
									(1)
									Experience and capacity for providing or facilitating the provision of the type of intervention
			 proposed.
								
									(2)
									The mission and goals.
								
									(3)
									Information on whether the intermediary is already working with service providers that provide this
			 intervention or an explanation of the capacity of the intermediary to
			 begin working with service providers to provide the intervention.
								
									(4)
									Experience working in a collaborative environment across government and nongovernmental entities.
								
									(5)
									Previous experience collaborating with public or private entities to implement evidence-based
			 programs.
								
									(6)
									Ability to raise or provide funding to cover operating costs (if applicable to the project).
								
									(7)
									Capacity and infrastructure to track outcomes and measure results, including—
									
										(A)
										capacity to track and analyze program performance; and
									
										(B)
										experience with performance-based contracting and achieving project milestones and targets.
									
									(8)
									Role in delivering the intervention.
								
									(9)
									How the intermediary would monitor program success, including a description of the interim
			 benchmarks and outcome measures.
								
							2053.
							Awarding contracts for social impact pay for performance contract projects
							
								(a)
								Timeline in awarding contract
								Not later than 6 months after receiving an application in accordance with section 2052, the
			 Secretary shall determine whether to enter into a contract for a social
			 impact pay for
			 performance contract project with the State or local government that
			 submitted
			 such
			 application.
							
								(b)
								Considerations in Awarding Contract
								In determining whether to enter into a contract for a social impact pay for performance contract
			 project with a
			 State
			 or
			 local government, the Secretary, in consultation
			 with the Federal Interagency Council on Social Impact Pay for Performance
			 Contracts and
			 the head
			 of any Federal agency administering a
			 similar intervention or serving a population similar to that served by the
			 project, shall consider each of the following:
								
									(1)
									The value to the Federal Government of the outcome expected to be achieved if the outcomes
			 specified in the contract are achieved.
								
									(2)
									The ability of the State or local government, in collaboration with the intermediary and the
			 service
			 providers, to achieve the outcomes.
								
									(3)
									The savings to the Federal Government if the outcomes specified in contract are achieved.
								
									(4)
									The savings to the State and local governments if the outcomes specific in the contract are
			 achieved.
								
									(5)
									The expected quality of the evaluation that would be conducted with respect to the contract.
								
								(c)
								Contract Authority
								
									(1)
									Contract requirements
									In accordance with this section, the Secretary, in consultation with the Federal Interagency
			 Council on Social Impact Pay for Performance Contracts and the head of any
			 Federal
			 agency
			 administering a similar intervention or serving a population similar to
			 that served by the project, may enter into a contract for a social impact
			 pay for
			 performance
			 contract project with a State or local government if the Secretary
			 determines
			 that each of the following requirements are met:
									
										(A)
										The State or local government agrees to achieve an outcome specified in the contract in order to
			 receive payment.
									
										(B)
										The Federal payment to the State or local government for each outcome specified does not exceed the
			 monetary value of the outcome to the Federal Government over a period
			 not to exceed 10 years, as determined by the Secretary, in consultation
			 with the State or local government.
									
										(C)
										The duration of the project does not exceed 10 years.
									
										(D)
										The State or local government has demonstrated, through the application submitted under section
			 2052, that, based on prior rigorous experimental evaluations or rigorous
			 quasi-experimental studies, the intervention can be expected to achieve
			 each outcome specified in the contract.
									
										(E)
										The State, local government, intermediary, or service provider has experience raising private or
			 philanthropic capital to fund social service investments (if applicable to
			 the project).
									
										(F)
										The State or local government has shown that each service provider has experience delivering the
			 intervention, a similar intervention, or has otherwise demonstrated the
			 expertise necessary to deliver the intervention.
									
									(2)
									Payment
									The Secretary shall pay the State or local government only if the independent evaluator described
			 in section 2055 determines that the social impact pay for performance
			 contract project
			 has met
			 the
			 requirements specified in the contract and achieved an outcome specified
			 in the contract.
								
									(3)
									Limitation
									The Secretary shall not enter into a contract for a social impact pay for performance contract
			 project under
			 paragraph
			 (1)
			 after the date that is 10 years after the date of the enactment of this
			 subtitle and shall not obligate any funds made available under section
			 2057(a) after such date.
								
								(d)
								Notice of contract award
								Not later than 30 days after entering into a contract under this section, the Secretary shall
			 publish a notice in the Federal Register that includes, with regard to
			 such contract, the following:
								
									(1)
									The outcome goals of the social impact pay for performance contract project.
								
									(2)
									A description of each intervention in the project.
								
									(3)
									The target population that will be served by the project.
								
									(4)
									The expected social benefits to participants who receive the intervention and others who may be
			 impacted.
								
									(5)
									The detailed roles, responsibilities, and purposes of each Federal, State, or local government
			 entity, intermediary, service provider, independent evaluator, investor,
			 or other stakeholder.
								
									(6)
									The payment terms, the methodology used to calculate outcome payments, the payment schedule, and
			 performance thresholds.
								
									(7)
									The project budget.
								
									(8)
									The project timeline.
								
									(9)
									The project eligibility criteria.
								
									(10)
									The evaluation design.
								
									(11)
									The metrics that will be used to determine whether the outcomes have been achieved and how these
			 metrics will be measured.
								
									(12)
									The estimate prepared by the State or local government of the savings to the Federal, State, and
			 local government, on a program-by-program basis and in the aggregate, if
			 the contract is entered into and implemented and the outcomes are
			 achieved.
								
							2054.
							Feasibility study funding
							
								(a)
								Requests for funding for feasibility studies
								The Secretary shall reserve a portion of the funding provided in section 2057 to assist States or
			 local governments in developing feasibility studies required by section
			 2052. To be eligible to receive funding to assist with completing a
			 feasibility study, a State or local government shall submit an application
			 for feasibility study funding containing the following information:
								
									(1)
									A description of the outcome goals of the social impact pay for performance contract project.
								
									(2)
									A description of the intervention, including anticipated program design, target population, an
			 estimate regarding the number of individuals to be served, and setting for
			 the intervention.
								
									(3)
									Evidence to support the likelihood that such intervention will produce the desired outcome.
								
									(4)
									The expected social benefits to participants who receive the intervention and others who may be
			 impacted.
								
									(5)
									Estimated costs to conduct the project.
								
									(6)
									Estimates of Federal, State, and local government savings and other savings if the project is
			 implemented and the outcomes are achieved.
								
									(7)
									An estimated timeline for implementation and completion of the project, which shall not exceed 10
			 years.
								
									(8)
									With respect to a project for which the State or local government selects an intermediary to
			 operate the project, any partnerships needed to successfully execute the
			 project and the ability of the intermediary to foster such partnerships.
								
									(9)
									The expected resources needed to complete the feasibility study for the State or local government
			 to apply for social impact pay for performance contract funding under
			 section 2052.
								
								(b)
								Federal selection of applications for feasibility study
								Not later than 6 months after receiving an application for feasibility study funding under
			 subsection (a), the Secretary, in consultation with the Federal
			 Interagency Council on Social Impact Pay for Performance Contracts and the
			 head of any
			 Federal
			 agency administering a similar intervention or serving a population
			 similar to that served by the project, shall select State or local
			 government feasibility study proposals for funding based on the following:
								
									(1)
									The likelihood that the proposal will achieve the desired outcome.
								
									(2)
									The value of the outcome expected to be achieved.
								
									(3)
									The potential savings to the Federal Government if the social impact pay for performance contract
			 project is
			 successful.
								
									(4)
									The potential savings to the State and local governments if the project is successful.
								
								(c)
								Public disclosure
								Not later than 30 days after selecting a State or local government for feasibility study funding
			 under this section, the Secretary shall publish on the
			 website of the Federal Interagency Council on Social Impact Pay for
			 Performance
			 Contracts
			 information explaining why the State or local government was granted
			 feasibility study funding.
							
								(d)
								Funding restrictions; no guarantee of funding
								
									(1)
									Feasibility study restriction
									The Secretary shall not provide feasibility study funding under this section for more than 50
			 percent
			 of the estimated total cost of the feasibility study reported in the State
			 or local government application submitted under subsection (a).
								
									(2)
									Aggregate restriction
									Of the total amount appropriated under section 2057, the Secretary shall not use more than
			 $10,000,000 to provide feasibility study funding to States or local
			 governments under this section.
								(3)No guarantee of fundingThe Secretary shall have the option to award no funding under this section.
								(e)
								Submission of feasibility study required
								Not later than 6 months after the receipt of feasibility study funding under this section, a
			 State or local government receiving such funding shall complete the
			 feasibility study and submit the study to the Federal Interagency Council
			 on Social Impact Pay for Performance Contracts.
							
							2055.
							Evaluations
							
								(a)
								Contract Authority
								For each State or local government awarded a social impact pay for performance contract project
			 approved by the
			 Secretary
			 under this subtitle, the head of the relevant agency, as determined by the
			 Federal Interagency Council on Social Impact Pay for Performance
			 Contracts, shall enter
			 into a
			 contract with such State or local government to pay for the independent
			 evaluation required under section 2053(a)(2) to determine whether the
			 State or local government project has
			 met an outcome specified in the contract in order for the State or local
			 government to receive outcome payments under this subtitle.
							
								(b)
								Evaluator Qualifications
								The head of the relevant agency may not enter into a contract with a State or local government
			 under subsection (a) unless the head determines that the evaluator is
			 independent of the other
			 parties to the contract and has demonstrated substantial experience in
			 conducting rigorous evaluations of program effectiveness including, where
			 available and appropriate, well-implemented randomized controlled trials
			 on the
			 intervention or similar interventions.
							
								(c)
								Methodologies To be used
								(1)In generalSubject to paragraph (2), the evaluation used to determine whether a State or local government will
			 receive outcome payments
			 under this subtitle shall, to the extent practicable, use methodologies
			 based on experimental
			 designs using random assignment,
			 or, when random assignment is not feasible or appropriate, other reliable,
			 evidence-based research methodologies, as certified by the Federal
			 Interagency Council on Social Impact Pay for Performance Contracts, that
			 allow for the
			 strongest possible direct,
			 causal inferences.(2)LimitationIn determining whether an outcome has been achieved, the evaluation methodology selected under
			 paragraph (1) shall not consider indirect potential savings to the Federal
			 Government that may be realized from increased income, employment, output,
			 or other economic measures derived
			 from multiplier effects external to the outcome metrics upon which
			 contract payments are based.(3)Application of Executive Order 13563Executive Order 13563 (76 Fed. Reg. 3,821; relating to regulatory review) shall not apply to the
			 development and selection of methodologies under this subsection.
								
								(d)
								Progress Report
								
									(1)
									Submission of report
									The independent evaluator shall—
									
										(A)
										not later than 2 years after a project has been approved by the Secretary and biannually
			 thereafter until the project is concluded, submit to the head of the
			 relevant agency and the Federal Interagency Council on Social Impact Pay
			 for Performance
			 Contracts
			 a written report summarizing the progress that has been made in achieving
			 each outcome specified in the contract; and
									
										(B)
										at the scheduled time of the first outcome payment and at the time of each subsequent payment,
			 submit to the head of the relevant agency and the Federal Interagency
			 Council on Social Impact Pay for Performance Contracts a written report
			 that includes
			 the
			 results
			 of the evaluation conducted to determine whether an outcome payment should
			 be made along with information on the unique factors that contributed to
			 achieving or failing to achieve the outcome, the challenges faced in
			 attempting to achieve the outcome, and information on the improved future
			 delivery of this or similar interventions.
									
									(2)
									Submission to Congress
									Not later than 30 days after receipt of the written report pursuant to paragraph (1)(B), the
			 Federal Interagency Council on Social Impact Pay for Performance Contracts
			 shall submit
			 such
			 report to each committee of jurisdiction in the House of Representatives
			 and the Senate.
								
								(e)
								Final Report
								
									(1)
									Submission of report
									Within 6 months after the social impact pay for performance contract project is completed, the
			 independent
			 evaluator
			 shall—
									
										(A)
										evaluate the effects of the activities undertaken pursuant to the contract with regard to each
			 outcome specified in the contract; and
									
										(B)
										submit to the head of the relevant agency and the Federal Interagency Council on Social Impact Pay
			 for
			 Performance
			 Contracts a written report that includes the results of the evaluation and
			 the
			 conclusion of the evaluator as to whether the State or local government
			 has fulfilled each obligation of the contract, along with information on
			 the unique factors that contributed to the success or failure of the
			 project, the challenges faced in attempting to achieve the outcome, and
			 information on the improved future delivery of this or similar
			 interventions.
									
									(2)
									Submission to Congress
									Not later than 30 days after receipt of the written report pursuant to paragraph (1)(B), the
			 Federal Interagency Council on Social Impact Pay for Performance Contracts
			 shall submit
			 such
			 report to each committee of jurisdiction in the House of Representatives
			 and the Senate.
								
								(f)
								Limitation on Cost of Evaluations
								Of the amount made available for social impact pay for performance contract projects in section
			 2057, the
			 Secretary may
			 not
			 obligate more than 15 percent of such amount to evaluate the
			 implementation and outcomes
			 of such projects.
							
							2056.
							Federal Interagency Council on Social Impact Pay for Performance Contracts
							
								(a)
								Establishment; duties
								There is established the Federal Interagency Council on Social Impact Pay for Performance Contracts
			 (in this
			 section,
			 referred to as the Council). The duties of the Council shall be to—
								
									(1)
									coordinate the efforts of social impact pay for performance contract projects funded by this
			 subtitle;
								
									(2)
									advise and assist the Secretary in the development and implementation of such projects;
								
									(3)
									advise the Secretary on specific programmatic and policy matter related to such projects;
								
									(4)
									provide subject-matter expertise to the Secretary with regard to such projects;
								
									(5)
									ensure that each State or local government that has entered into a contract with the Secretary for
			 a social impact pay for performance contract project under this subtitle
			 and each
			 evaluator
			 selected by the head of the relevant agency under section 2055 has access
			 to Federal administrative data to assist the State or local government and
			 the evaluator in evaluating the performance and outcomes of the project;
								
									(6)
									provide guidance to the executive branch  on the future of social impact pay for performance
			 contract projects in
			 the United
			 States;(7)review State and local government applications for social impact pay for performance contract
			 projects to ensure
			 that
			 contracts will only be awarded under this subtitle when rigorous,
			 independent data and reliable, evidence-based research methodologies
			 support the conclusion that a contract will yield savings to the Federal
			 Government that are
			 equal to or greater than the size of the outlay through the contract
			 before such applications are approved by the Secretary;(8)certify, in the case of each approved social impact pay for performance contract project, that the
			 project will
			 yield a
			 projected savings to the Federal Government, and coordinate with the
			 relevant
			 Federal agency to produce an after-action accounting once the project is
			 complete to determine the actual Federal savings realized, and the extent
			 to which actual savings aligned with projected savings; and(9)provide oversight of the actions of the Secretary and other Federal officials under this subtitle,
			 and report periodically to Congress and the public on the implementation
			 of this subtitle.
								
								(b)
								Composition of Council(1)Presidential appointeesThe President of the United States shall select 3 members of the Council, at least 1 of whom shall
			 be an official of the Department of the Treasury and at least 1 of whom
			 shall
			 not be an employee of the Federal Government. The President shall
			 designate 1 of these 3 members as the Chair of the Council. The Chair
			 shall serve for a term of 7 years, and the other members selected by the
			 President shall serve terms of 4 and 6 years. The President shall
			 determine which member serves 4 years and which serves 6 years.(2)Additional appointeesIn addition to the 3 members appointed under paragraph (1), the Council shall be further composed
			 of the following 8 members:(A)1 member selected by the President of the  United States from a list of candidates provided by the
			 Majority Leader of the Senate;(B)1 member selected by the President from a list of candidates provided by the Minority Leader of the
			 Senate;(C)1 member selected by the President from a list of candidates provided by the Speaker of the House
			 of Representatives;(D)1 member selected by the President from a list of candidates provided by the Minority Leader of the
			 House of Representatives;(E)1 member selected by the President from a list of candidates provided by the Chairman of the
			 Committee on Finance of the Senate;(F)1 member selected by the President from a list of candidates provided by the Ranking Member of the
			 Committee on Finance of the Senate;(G)1 member selected by the President from a list of candidates provided by the Chairman of the
			 Committee on Ways and Means of the House of
			 Representatives; and(H)1 member selected by the President from a list of candidates provided by the Ranking Member of the
			 Committee on Ways and Means of the House of
			 Representatives.(3)QualificationsThe membership of the Council shall consist of individuals who—(A)are experienced in finance, economics, pay for performance finance or statistics;(B)have relevant professional or personal experience in a field related to 1 or more of the outcomes
			 listed in section 2052(b); and(C)are qualified to review applications for social impact pay for performance contract projects to
			 determine whether
			 the proposed metrics and evaluation methodologies are appropriately
			 rigorous and reliant upon independent data and evidence-based research.(4)Timing of appointments(A)Candidate listsWith respect to the candidate lists described in paragraph (2), the designated member of Congress
			 shall provide a list of candidates to the President not later than 90 days
			 after the date of the enactment of this subtitle, or, in the event of a
			 vacancy, not later than 90 days after the date upon which the vacancy
			 arises. If a member of Congress fails to provide a list of candidates to
			 the President by such date, the President may select a member of the
			 President's choice on behalf of such member of Congress.(B)Appointment dateAll appointments of the members of the Council shall be made not later than 120 days after the date
			 of
			 the enactment of this subtitle. Notwithstanding the preceding sentence, if
			 not all appointments have been made to the Council as of such date, the
			 Council may operate with fewer than all 11 members until all appointments
			 have been made.(5)Term of appointments(A)In generalThe members appointed under paragraph (2) shall serve as follows:(i)2 members shall serve for 3 years.(ii)2 members shall serve for 4 years.(iii)2 members shall serve for 5 years.(iv)2 members shall serve for 6 years.(B)Assignment of termsThe Council shall designate the term length that each member appointed under paragraph (2) shall
			 serve by unanimous agreement. In the event that unanimous agreement cannot
			 be reached, term lengths shall be assigned to such members by a random
			 process.(6)Vacancies(A)In generalSubject to subparagraph (B), in the event of a vacancy in the Council, whether due to the
			 resignation of a member, the expiration of a member's term, or any other
			 reason, such vacancy shall be filled in the manner in which the original
			 appointment was made and shall not affect the powers of the Council.(B)Political party balance ruleIf the member of Congress required to provide a list of candidates under paragraph (2) to fill a
			 vacancy in a position in accordance with this paragraph is not of the same
			 political party as the member of Congress providing the list of candidates
			 for the original appointment to such position, the list of candidates to
			 fill such vacancy shall be provided instead by the member of the other
			 political party occupying the corresponding position in the House of
			 Congress or congressional committee concerned.(7)Appointment powerMembers
			 of the Council appointed under this section shall not be subject to
			 confirmation by the Senate.(c)Rules of the Council(1)CharterThe Council shall file a charter that meets the requirements of section 9(c) of the Federal
			 Advisory Committee Act (5 U.S.C. App.) with the Secretary. Such charter
			 shall be published on the website the Council is required to establish
			 under section 2058.(2)Council proceduresSection 10 of the Federal Advisory Committee Act (5 U.S.C. App.), other than subsections (e) and
			 (f), shall apply to the Council.(3)TranscriptsSection 11 of the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Council.(4)CompensationMembers of the Council—(A)shall not receive compensation for service on the Council; and(B)shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for employees of agencies under subchapter I of chapter 57 of title 5,
			 United States Code, while away from their homes or regular places of
			 business in the performance of service for the Council.(d)Agency liaisonsThe Council shall liaise, as needed, with officers or employees of each Federal agency that becomes
			 involved with the social impact pay for performance contract selection and
			 obligation
			 process
			 who are designated by the head of the agency to serve as liaison to the
			 Council.(e)Rule of constructionNothing in this section shall give the Council the authority to abrogate a contract entered into by
			 the Secretary under section 2053, or any payment associated with such
			 contract that is payable under such section.
							2057.
							Funding
							
								(a)
								In general
								Out of any money in the Treasury not otherwise appropriated, there is hereby appropriated
			 $300,000,000 to remain available until 10 years after the date specified
			 in section 2053(c)(3) to carry out the activities authorized under this
			 subtitle. Amounts appropriated under this subsection that are unobligated
			 as of such date shall be
			 rescinded on such date, except that the Secretary may retain an amount not
			 to exceed $6,000,000 for an additional 3 years for purposes of carrying
			 out functions necessary to administer contracts that were awarded under
			 this subtitle prior to such date.
							
								(b)
								Limitation
								Of the amounts made available under subsection (a), the Secretary may not use more than $3,000,000
			 in any fiscal year to support the review, approval, and oversight of
			 social impact pay for performance contract projects, including activities
			 conducted by—
								
									(1)
									the Federal Interagency Council on Social Impact Pay for Performance Contracts; and
								
									(2)
									any other agency consulted by the Secretary before approving a social impact pay for performance
			 contract project
			 or a
			 feasibility study under section 2054.
								
							2058.
							Website
							The Federal Interagency Council on Social Impact Pay for Performance Contracts shall establish and
			 maintain a
			 public
			 website that shall display the following:
							
								(1)
								A copy of, or method of accessing, each notice published regarding a social impact pay for
			 performance contract
			 project
			 pursuant to this subtitle.
							
								(2)
								For each State or local government that has entered into a contract with the Secretary for a social
			 impact pay
			 for performance contract project, the website shall contain the following
			 information:
								
									(A)
									The outcome goals of the project.
								
									(B)
									A description of each intervention in the project.
								
									(C)
									The target population that will be served by the project.
								
									(D)
									The expected social benefits to participants who receive the intervention and others who may be
			 impacted.
								
									(E)
									The detailed roles, responsibilities, and purposes of each Federal, State, or local government
			 entity, intermediary, service provider, independent evaluator, investor,
			 or other stakeholder.
								
									(F)
									The payment terms, methodology used to calculate outcome payments, the payment schedule, and
			 performance thresholds.
								
									(G)
									The project budget.
								
									(H)
									The project timeline.
								
									(I)
									The project eligibility criteria.
								
									(J)
									The evaluation design.
								
									(K)
									The metrics used to determine whether the proposed outcomes have been achieved and how these
			 metrics are measured.
								
								(3)
								A copy of the progress reports and the final reports relating to each social impact pay for
			 performance contract
			 project.
							
								(4)
								An estimate of the savings to the Federal, State, and local government, on a program-by-program
			 basis and in the aggregate, resulting from the successful completion of
			 the social impact pay for performance contract project.
							(5)A copy of the Council's charter.
							2059.
							Regulations
							The Secretary, in consultation with the Federal Interagency Council on Social Impact Pay for
			 Performance
			 Contracts, may
			 issue regulations as necessary to carry out this subtitle.
						
							2060.GAO Audits(a)Authority To
			 auditThe Comptroller General of the United States may audit the
			 activities of any State, local government, or nongovernmental entity that
			 receives funds under this subtitle.(b)Access to
			 information
								(1)In
			 generalNotwithstanding any other provision of law, the
			 Comptroller General shall, upon request and at such reasonable time and in
			 such
			 reasonable form as the Comptroller General may request, have access to—
									(A)any records or
			 other information under the control of or used by any State, local
			 government, or nongovernmental entity that receives funds under this
			 subtitle;
									(B)any records or
			 other information under the control of a person or entity acting on behalf
			 of
			 or under the authority of a State, local government, or nongovernmental
			 entity that receives funds under this subtitle, to the extent that such
			 records or
			 other
			 information is relevant to an audit under subsection (a); and
									(C)the officers,
			 directors, employees, financial advisors, staff, working groups, and
			 agents and
			 representatives of any State, local government, or nongovernmental entity
			 that receives funds under this subtitle (as related to the activities on
			 behalf of
			 such State, local government, or nongovernmental entity of such agent or
			 representative), at such reasonable times as the
			 Comptroller General may request.
									(2)CopiesThe
			 Comptroller General may make and retain copies of such books, accounts,
			 and
			 other records, access to which is granted under this section, as the
			 Comptroller General considers appropriate.2061.
							Definitions
							In this subtitle:
							
								(1)
								Agency
								The term agency has the meaning given that term in section 551 of title 5, United States Code.
							
								(2)
								Intervention
								The term intervention means a specific service delivered to achieve an impact through a social impact pay for
			 performance contract
			 project.
							
								(3)
								Secretary
								The term Secretary means the Secretary of the Treasury.
							
								(4)
								Social impact pay for performance contract project
								The term social impact pay for performance contract project means a project that finances social services using a social impact pay for performance contract
			 model.
							
								(5)
								Social impact pay for performance contract model
								The term social impact pay for performance contract model means a method of financing social services in which—
								
									(A)
									Federal funds are awarded to a State or local government only if a State or local government
			 achieves certain outcomes agreed upon by the State or local government and
			 the Secretary; and
								
									(B)
									the State or local government coordinates with service providers, investors (if applicable to the
			 project), and (if necessary) an intermediary to identify—
									
										(i)
										an intervention expected to produce the outcome;
									
										(ii)
										a service provider to deliver the intervention to the target population; and
									
										(iii)
										investors to fund the delivery of the intervention.
									
								(6)
								State
								The term State means each State of the United States, the District of Columbia, each commonwealth, territory or
			 possession of the United States, and each federally recognized Indian
			 tribe.
							.3.Community Reinvestment ActSection 804 of the Community Reinvestment Act of 1977 (12 U.S.C. 2903) is amended by adding at the
			 end the following:(e)Social impact pay for performance contract projectsIn assessing and taking into account, under subsection (a), the record of a financial institution,
			 the appropriate Federal financial supervisory agency shall consider, as a
			 factor, investments made by the financial institution in social impact pay
			 for
			 performance
			 contract projects under subtitle C of title XX of the Social Security Act..
		
